DETAILED ACTION

	Claims 1-4, and 6-15 are allowed over the prior art of record.

Response to Arguments
	
35 USC 112 Rejection 
	Examiner withdraws the 112 rejection of claim 6 in view of applicant’s amendment and remarks filed on June 23, 2022.


REASONS FOR ALLOWANCE

	 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Hsiao et al. (US 2015/0163114) teaches a network controller for delay measurement in SDN and related delay measurement system and delay measurement method are provided. A probe packet is used to record the transmission of the probe packet between the network controller and network switches, to calculate a transport delay time between the network switches and hop delay time between the network switches, to obtain the delay of each link in the transmission path, which helps in finding out a critical hop in the SDN transmission path. Through the delay measurement mechanism according to the present disclosure, the critical hop will become a reference based on which a network manager adjusts a network framework, or a basis taken by an SDN control system to select a path. (See Abstract).

	Kumar et al. (US Patent 8,699,350) teaches Systems and methods for optimizing traffic in a data network are provided. Network traffic may be optimized by associating costs with data links that connect network nodes. The method includes determining a set of lowest cost paths between a source network node and a destination network node. Paths that contain loops may be excluded from the set of lowest cost paths. Exploration of certain paths may also be delayed or prevented entirely. (See Abstract).

	Chandangoudar (US 2017/0288945) teaches data centers and more particularly to methods and systems for improving correlation between overlay networks and underlay networks in data centers. In one embodiment, the method includes obtaining control information from a first network and control information of a second network of the plurality of networks, and correlating the control information of the first network and the second network to generate a relationship matrix. The method further includes determining one or more issues in the first network and the second network in response to generating of the relationship matrix, and performing one or more corrective actions to resolve the one or more issues in one or more of the first network and the second network. (See Abstract).
	However, the prior art of records fails to teach or suggest individually or in combination as set forth in independent claim 1 filed on 06/23/2022. Claims 2-4, and 6-15 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449